DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2013/0285768) and Takamine et al. (US 2017/0250674), and further in view of Wright (US 6,445,265).
Referring to Claim 1, Watanabe teaches an acoustic wave device 45 (fig. 29) comprising:
a piezoelectric layer 5 (fig. 29);
an interdigital transducer electrode 6 (fig. 29) on the piezoelectric layer;
high velocity layers on opposing sides of the piezoelectric layer (see high acoustic velocity film 3 in fig. 19 and layer 47 on the other side of piezoelectric layer 5 in which the acoustic velocity of a transversal wave propagating therein is faster than that of dielectric 46 in paragraph 176 which makes layer 47 as a high velocity layer); and
a low velocity layer positioned between the piezoelectric layer and a first high velocity layer of the high velocity layers (see low acoustic velocity film 4 between piezoelectric layer 5 and high acoustic velocity film 3 in fig. 29) , the low velocity layer having a lower acoustic velocity than the high velocity layers (see paragraph 176 which shows low acoustic velocity film 4 having a lower acoustic velocity than high acoustic velocity film 3 and since the acoustic velocity of a transversal wave propagating through layer 47 is faster than that of dielectric 46, that makes layer 47 have a higher velocity than low velocity film), and the acoustic wave device being configured to generate a boundary acoustic wave such that acoustic energy is concentrated at a boundary of the piezoelectric layer and the low velocity layer (see paragraph 68 which shows the surface acoustic wave confined to the portion of where the piezoelectric layer and low acoustic velocity film are stacked).
Watanabe does not teach the acoustic velocity of the low velocity layer being a speed of sound of a shear wave propagating in the low velocity layer. Takamine teaches the acoustic velocity of the low velocity layer being a speed of sound of a shear wave propagating in the low velocity layer (see paragraph 50 which shows a low velocity S wave, or shear wave propagating in the low acoustic velocity film). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Takamine to the device of Watanabe in order to better prevent a surge breakdown by providing more and thicker layers.
The combination of Watanabe and Takamine does not teach the acoustic wave device having a thickness in a range from 10 micrometers to 100 micrometers. Wright teaches the acoustic wave device having a thickness in a range from 10 micrometers to 100 micrometers (see col. 7, lines 45-48 which shows a thickness of the piezoelectric layer of 30 mu.m which is within the range of 10-100mu.m and fig. 5a which shows an embodiment in which the carrier substrate and molecular bonder layer are completely etched leaving the thickness of the middle of the surface acoustic wave device as just the thickness of the piezoelectric layer as further detailed in col. 5, lines 14-25). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Wright to the modified device of Watanabe and Takamine in order to increase the performance characteristics of the acoustic wave device.
Referring to Claim 2, Watanable also teaches each of the high velocity layers having a higher acoustic velocity than a velocity of the boundary acoustic wave (see paragraph 176 which shows low acoustic velocity film 4 having a lower acoustic velocity than high acoustic velocity film 3 and since the acoustic velocity of a transversal wave propagating through layer 47 is faster than that of dielectric 46, that makes layer 47 have a higher velocity than the boundary wave since the boundary wave is a low velocity wave as a result of its confinement).
Referring to Claim 3, Watanabe also teaches the low velocity layer includes silicon dioxide (see paragraph 41 which shows the low acoustic velocity layer composed of SiO2 which is silicon dioxide).
Referring to Claim 4, Watanabe also teaches the high velocity layers as silicon layers (see paragraph 68 which shows three types of silicon in which the high acoustic velocity layer can be composed of).
Referring to Claim 5, Watanabe also teaches at least one of the high velocity layers as a silicon layer (see paragraph 68 which shows three types of silicon in which the high acoustic velocity layer can be composed of).
Referring to Claim 6, Watanabe also teaches at least one of the high velocity layers including at least one of silicon nitride, aluminum nitride, diamond, quartz, or spinel (see paragraph 68 which shows that the high acoustic velocity layer can be composed of silicon nitride).
Referring to Claim 7, Watanabe also teaches the piezoelectric layer as a lithium tantalate layer (see paragraph 16 which shows lithium tantalate).
Referring to Claim 8, Watanabe also teaches the piezoelectric layer as a lithium niobite layer (see paragraph 67 which shows lithium niobite as a piezoelectric).
Referring to Claim 9, Watanabe also teaches the high velocity layers made of the same material as each other (see layer 47 of fig. 29 which is a dielectric and paragraph 74 which shows high acoustic velocity layer made of dielectric material).
Referring to Claim 10, Watanabe also teaches the boundary acoustic wave having a wavelength of lamda and at least one of the high velocity layers has a thickness in a range from 1*lamda to 10*lamda (see paragraph 68 which shows the thickness of the high velocity layer as 3*lamda which is between 1 and 10 and lamda as the length of the surface acoustic wave, or boundary wave).
Referring to Claim 12, Watanabe also teaches the boundary acoustic wave having a wavelength of lamda and the piezoelectric layer has a thickness of less than 2*lamda (see paragraph 13 which shows the thickness of the piezoelectric layer as 1.5*lamda which is less than 2*lamda).
Referring to Claim 13, Watanabe also teaches a velocity of the boundary acoustic wave in a range from 2500 meters per second to 4800 meters per second (see paragraph 88 which shows the velocity as 3,950 m/s which is between 2500 and 4800).
Referring to Claim 14, Watanabe also teaches a velocity of the boundary acoustic wave in a range from 4100 meters per second to 4800 meters per second (see paragraph 88 which shows the velocity as 4,212 m/s which is between 4100 and 4800).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe, Takamine, and Wright, and further in view of Olsson et al. (US 7,733,198).
Referring to Claim 11, the combination of Watanabe, Takamine, and Wright does not teach the high velocity layers as polycrystalline silicon layers. Olsson teaches the high velocity layers as polycrystalline silicon layers (see col. 5, lines 5-12 which shows high acoustic velocity when polycrystalline silicon is used as the material). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Olsson to the modified device of Watanabe, Takamine, and Wright in order to increase the performance characteristics of the acoustic wave device.

Claim(s) 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nosaka et al. (US 2019/0097606) in view of Watanabe and Wright.
Referring to Claim 15, Nosaka teaches a radio frequency module (fig. 1) comprising:
an acoustic wave filter (see 22A-22C of fig. 1) configured to filter a radio frequency signal (see filter 22 connected to antenna 1 in fig. 1), the acoustic wave filter including an acoustic wave device (see acoustic wave device 22s of fig. 4 which is part of 22A as shown in fig. 3) including a piezoelectric layer 50 (fig. 4) and an interdigital transducer electrode 54 (fig. 4) on the piezoelectric layer; and
a radio frequency switch coupled to the acoustic wave filter, the radio frequency switch being packaged with the acoustic wave filter (see switches 21A-21C coupled to filters 22A-22C).
Nosaka does not teach high velocity layers.
Watanabe teaches a piezoelectric layer 5 (fig. 29);
an interdigital transducer electrode 6 (fig. 29) on the piezoelectric layer;
high velocity layers on opposing sides of the piezoelectric layer (see high acoustic velocity film 3 in fig. 19 and layer 47 on the other side of piezoelectric layer 5 in which the acoustic velocity of a transversal wave propagating therein is faster than that of dielectric 46 in paragraph 176 which makes layer 47 as a high velocity layer); and
a low velocity layer positioned between the piezoelectric layer and a first high velocity layer of the high velocity layers (see low acoustic velocity film 4 between piezoelectric layer 5 and high acoustic velocity film 3 in fig. 29) , the low velocity layer having a lower acoustic velocity than the high velocity layers (see paragraph 176 which shows low acoustic velocity film 4 having a lower acoustic velocity than high acoustic velocity film 3 and since the acoustic velocity of a transversal wave propagating through layer 47 is faster than that of dielectric 46, that makes layer 47 have a higher velocity than low velocity film), and the acoustic wave device being configured to generate a boundary acoustic wave such that acoustic energy is concentrated at a boundary of the piezoelectric layer and the low velocity layer (see paragraph 68 which shows the surface acoustic wave confined to the portion of where the piezoelectric layer and low acoustic velocity film are stacked).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Watanabe to the device of Nosaka in order to better maintain a simplified filter circuit in RF communications.
The combination of Nosaka and Watanabe does not teach the acoustic wave device having a thickness in a range from 10 micrometers to 100 micrometers. Wright teaches the acoustic wave device having a thickness in a range from 10 micrometers to 100 micrometers (see col. 7, lines 45-48 which shows a thickness of the piezoelectric layer of 30 mu.m which is within the range of 10-100mu.m and fig. 5a which shows an embodiment in which the carrier substrate and molecular bonder layer are completely etched leaving the thickness of the middle of the surface acoustic wave device as just the thickness of the piezoelectric layer as further detailed in col. 5, lines 14-25). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Wright to the modified device of Nosaka and Watanabe in order to increase the performance characteristics of the acoustic wave device.
Referring to Claim 16, Nosaka also teaches a power amplifier 24 (fig. 1), the radio frequency switch configured to selectively electrically connect an output of the power amplifier to the acoustic wave filter (see switch 23 in fig. 1 connecting PA 24 to any one of filters 22A-22C).
Referring to Claim 17, Nosaka also teaches an antenna port 1 (fig. 1), the radio frequency switch configured to selectively electrically connect the acoustic wave filter to an antenna port of the radio frequency module (see antenna 1 of fig. 1 coupled to filter 22 by way of switch 21).
Referring to Claim 18, Nosaka teaches a method of filtering a radio frequency signal with an acoustic wave filter (see 22A-22C of fig. 1), the method comprising:
providing a radio frequency signal to an acoustic wave filter (see filter 22 connected to antenna 1 in fig. 1); and
filtering the radio frequency signal with the acoustic wave filter, the acoustic wave filter including an acoustic wave device (see acoustic wave device 22s of fig. 4 which is part of 22A as shown in fig. 3) that includes a piezoelectric layer 50 (fig. 4) and an interdigital transducer electrode 54 (fig. 4) on the piezoelectric layer.
Nosaka does not teach high velocity layers.
Watanabe teaches a piezoelectric layer 5 (fig. 29);
an interdigital transducer electrode 6 (fig. 29) on the piezoelectric layer;
high velocity layers on opposing sides of the piezoelectric layer (see high acoustic velocity film 3 in fig. 19 and layer 47 on the other side of piezoelectric layer 5 in which the acoustic velocity of a transversal wave propagating therein is faster than that of dielectric 46 in paragraph 176 which makes layer 47 as a high velocity layer); and
a low velocity layer positioned between the piezoelectric layer and a first high velocity layer of the high velocity layers (see low acoustic velocity film 4 between piezoelectric layer 5 and high acoustic velocity film 3 in fig. 29) , the low velocity layer having a lower acoustic velocity than the high velocity layers (see paragraph 176 which shows low acoustic velocity film 4 having a lower acoustic velocity than high acoustic velocity film 3 and since the acoustic velocity of a transversal wave propagating through layer 47 is faster than that of dielectric 46, that makes layer 47 have a higher velocity than low velocity film), and the acoustic wave device generating a boundary acoustic wave such that acoustic energy is concentrated at a boundary of the piezoelectric layer and the low velocity layer (see paragraph 68 which shows the surface acoustic wave confined to the portion of where the piezoelectric layer and low acoustic velocity film are stacked).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Watanabe to the device of Nosaka in order to better maintain a simplified filter circuit in RF communications.
The combination of Nosaka and Watanabe does not teach the acoustic wave device having a thickness in a range from 10 micrometers to 100 micrometers. Wright teaches the acoustic wave device having a thickness in a range from 10 micrometers to 100 micrometers (see col. 7, lines 45-48 which shows a thickness of the piezoelectric layer of 30 mu.m which is within the range of 10-100mu.m and fig. 5a which shows an embodiment in which the carrier substrate and molecular bonder layer are completely etched leaving the thickness of the middle of the surface acoustic wave device as just the thickness of the piezoelectric layer as further detailed in col. 5, lines 14-25). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Wright to the modified device of Nosaka and Watanabe in order to increase the performance characteristics of the acoustic wave device.
Referring to Claim 19, Watanabe also teaches the high velocity layers as silicon layers (see paragraph 68 which shows three types of silicon in which the high acoustic velocity layer can be composed of) and the low velocity layer as a silicon dioxide layer (see paragraph 41 which shows the low acoustic velocity layer composed of SiO2 which is silicon dioxide).
Referring to Claim 20, Watanabe also teaches the piezoelectric layer as a lithium niobate layer or a lithium tantalate layer (see paragraph 16 which shows lithium tantalite).

Response to Arguments
Applicant’s arguments with respect to claim(s) 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 10/25/2022 have been fully considered but they are not persuasive.
The applicant argued that Wright does not teach the acoustic wave device having a thickness in a range from 10 micrometers to 100 micrometers, further arguing that Wright only teaches the thickness of the piezoelectric layer and not of the whole acoustic wave device. While that may be true, the examiner points to the embodiment shown in fig. 5a of Wright which shows the acoustic wave device with the carrier substrate and molecular bonder layer completely etched, as further detailed in col. 5, lines 14-25. This leaves the thickness of the center point of the surface acoustic wave device as just the thickness of the piezoelectric layer which is shown in col. 7, lines 45-48 to be between 10 micrometers and 100 micrometers. Even if the molecular bonder had to be taken into account, the thickness of the molecular bonder is shown in claim 4 of Wright to be some hundreds of Angstroms which is known in the art to be a fraction of 1 micrometer. The embodiment of fig. 5a of Wright shows how Wright teaches the acoustic wave device having a thickness in a range from 10 micrometers to 100 micrometers.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/           Primary Examiner, Art Unit 2648